Case 4:21-mj-00011-HCA Document 17 Filed 01/21/21 Page 1 of 4

AO 199A (Rev. 6/11) Order Setting Conditions of Release Page 1 of 4 Pages

UNITED STATES DISTRICT COURT

SOUTHERN District of IOWA

United States of America

ORDER SETTING CONDITIONS
V. OF RELEASE

AND STAYING ORDER TO ALLOW FOR APPEAL

Dougie Surtin Jensen Case Number: jsp; 4-21-MJ-00011-HCA
Defendant DDC: 1-21-CR-00006-TJK

IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law on release in this case.

(2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change
in address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

directed. The defendant shall appear as directed : at the U.S. Courthouse in Washington, DC.
Contact Clerk of Court 202-354-3114 for further instructions and
to make arrangements for videoconference Arraignment.

Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released provided that:

(¥) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.

( ) (S) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of
dollars ($ )

in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.

 

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICES US.ATTORNEY — U.S.MARSHAL
Case 4:21-mj-00011-HCA Document 17 Filed 01/21/21 Page 2 of 4

AO 199B (Rev. 6/11) Additional Conditions of Release Page 2 of 4

 

Additional Conditions of Release

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and the community.
IT IS FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

(v) (6) The defendant is placed in the custody of:

(Name of person or organization) April Jensen
(Address) 8215 List Ln
(City and State) Des Moines, LA 50230 (Tel. No.) provide to USPO

who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to assure the appearance of the defendant at all
scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.

USPO or Defendant's counsel shall arrange for Ms. Jensen Signed:
to sign at Third Party Custodian, and give her a copy. Custodian or Proxy Date
She shall sign a copy of this Order by January 25, 2021.

(v) (7) The defendant shall:

(v) (a) _ reportto the _Pretrial Services Office, telephone number 525-284-6207 not later than immediately upon release _-
(|) (b) execute a bond or an agreement to forfeit upon failing appear as required the following sum of money or designated property:

 

 

 

{ ) (ce) post with the court the following indicia of owne rship of the above-described property, or the following amount or percentage of the above-
described

(  )  (d) — execute a bail bond with solvent sureties in the amount of $

 

(¥)  (e) maintain or actively seek employment,
( ) (fs maintain or commence an education program.
(v)  (g) _ surrender any passport to: USPO

(v) (bh) __ obtain no passport.

(v) (i) abide by the following restrictions on personal association, place of abode, or travel: Travel restricted ta the Southern District of lowa and
District of Columbia for Court Appearances Only, unless prior approval obtained from USPO .

(v¥)  @) avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject

investigation or prosecution, including but not limited to: —anyone identified hy the LS Government, and anyone who participated in the

protest and riot at the U.S. Capitol on January 6, 2021
(wv) (k) undergo medical or psychiatric treatment and/or remain in an institution as follows: as directed by USPO.

 

( ) (1) return to custody each (week) day as of o'clock after being released each (week) day as of o'clock for
employment, schooling, or the following limited purpose(s): ‘

(|) (m) maintain residence at a halfway house or community corrections center, as deemed necessary by the U.S. Probation Office. All costs will
be paid by the U.S. Probation Office provided the defendant is making satisfactory progress towards goals set by the supervising officer.
Within 60 days of the date of this Order, the Court will be provided an update on the defendant’s status and progress towards community
placement.

(¥)  (n) © refrain from possessing a firearm, ammunition, destructive device, or other dangerous weapons.

 

(Vv) (o) refrain from( ¥ )any( +) excessive use of alcohol.
(Vv) (p) _ refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by
a licensed medical practitioner.

(v) — (q}__ submit to any method of testing required by the pretrial services office or the supervising officer for determining whether the defendant is
using a prohibited substance. Such methods may be used with random frequency and include urine testing, the wearing of a sweat patch, a
remote alcohol testing system, and/or any form of prohibited substance screening or testing.

(¥) (©) __ participate in a program of inpatient or outpatient substance abuse therapy and counseling if deemed advisable by the pretrial services office
or supervising officer.

(¥) (8) __ refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited substance
testing or electronic monitoring which is (are) required as a condition(s) of release.

(vw) participate in one of the following location restriction programs and comply with its requirements as directed. (CHECK ONE):

( ) (i) Curfew: You are restricted to your residence every day (__) from to ,or( ) as approved
¥ ee pp
by the probation officer or supervising officer; or

( ¥)(ii) Home Detention: You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment, attorney visits; court appearances; court-ordered obligations; or
other activities approved in advance by the probation office or supervising officer; or

(_ ) (iii) Home Incarceration: You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the Court.
Case 4:21-mj-00011-HCA Document 17 Filed 01/21/21 Page 3 of 4

Page 3 of 4

Additional Conditions of Release - Continued

(WY) (uw)

submit to the following location monitoring technology and comply with all of the program requirements and instructions provided. The
defendant shall pay all or part of the location monitoring cost as directed by the officer. If allowed to self-surrender and still on active
location monitoring, the defendant shall report to the Probation Office, as directed, for removal of equipment. (CHECK ONE):

( f) Technology as directed by USPO

( ) Radio Frequency (RF) monitoring

{ ) Global Positioning Satellite (GPS)

(  ) Voice Recognition

(v) {v) report as soon as possible, to the pretrial services office or supervising officer any contact with law enforcement personnel, including, but
not limited to, any arrest, questioning, or traffic stop.

(v) (w) permit a Probation Officer to visit him or her at any time at home or other approved residence.
(vw) (x) submit to substance abuse and mental health screening as directed by the pretrial services office.

 

(vw) {y) | Defendant shall take medication as prescribed by any physician, psychiatrist, or health-care provider. Defendant shall not take medication
i cribed to hi
IT IS FURTHER ORDERED:

Defendant shall not access or utilize internet-capable devices, including a cell phone.

 
   

protected.

Any access to the Internet, directly or indirectly (through devices belonging to others, or in public spaces) is
prohibited. USPO shall monitor for Defendant's Internet usage, through monitoring software, if necessary.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:21-mj-00011-HCA Document 17 Filed 01/21/21 Page 4 of 4

AQ 199C (Rev. 6/11) Advise of Penalties Page 4 of 4

 

Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
fine, or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to obstruct a criminal
investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant: or to intimidate or attempt to intimidate
a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more, you shall be
fined not more than $250,000 or imprisoned for not more than ten years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
not more than $250,000 or imprisoned for not more than five years, or both;
(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant
I acknowledge that I am the defendant in this case and that | am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and
sanctions set forth above.

USPO shall obtain Defendant's signature on a copy
of this Order, and provide a copy to him, and to the
Third-Party Custodian.

USPO shall arrange for electronic monitoring
equipment for Defendant to be attached when he is Address
released from custody.

 

Signature of Defendant

 

 

City and State Telephone
This Order is stayed until 4:00pm, CST, January 27, 2021, to allow the Government time to appeal. If the Government
does not appeal this order by then, the USMS is ordered to release the Defendant after electronic monitoring equipment is
installed by USPO. Directions to United States Marshal

(¥) The defendant is ORDERED released after processing.

(|) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer
that the defendant has posted bond and/or complied with all other conditions for release. The defendant shall be
produced before the appropriate judicial officer at the time and place specified, if still in custody.

Date: January 21, 2021 bhiti Guim __

Signature of Judicial Officer

U.S. Magistrate Judge Celeste F. Bremer
Name and Title of Judicial Officer
